ST. PAUL, J.
Plaintiff appeals from a judgment of non-suit.
*385June 16, 1909.
The order of appeal was signed January 28, 1909, but no return day was fixed, the appeal being made returnable “according to law ”
The transcript was lodged in this Court only on March 8, 1909.
The District Judge should have- fixed the return day (C. P. 574), but not having done so, the transcript should have been lodged here on the next return day of this, Court, which was the second Monday in February, 1909 (Dejean vs. Stelly, 13 An. 665; Coudroy vs. Pecot, 51 An. 495).
If for any reason the transcript could not be obtained in time, the appellant should have applied to this court for an extension of time, and such further relief as the circumstances of the case might require.